DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	This office Action is in response to a communication filed on 01/03/2022, in which claims 1 - 17, excluding the currently cancelled claim 13, are pending and presented for examination.


Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter. 
 	Amended claim 1 recites: 
 	An endoscope apparatus comprising: 
a processor configured to: 
 		control a focus position of an objective optical system, the objective optical system being configured to form an image of reflected light from a subject on an image sensor, the subject reflecting illumination light emitted thereon, such that focus positions at timings when respective images in N frames are sequentially captured by the image sensor differ from each other, N being an integer of two or more; 
 	 	control a quantity of light emission of the illumination light such that quantities of light emission of the illumination light when the respective images in N frames are captured become equal to each other, or performing a correction process of at least one of the respective images such that brightness of the respective images in N frames becomes equal to each other; and 
 	after controlling the focus position and controlling the quantities of light emission or performing the correction process, combine the respective images in N frames, each having different focused parts, into a depth of field extended image in one frame by coupling the focused parts with each other.  

The Office Action previously rejected claims 1 – 3, 6 - 14 are rejected under 35 U.S.C. 103 as being unpatentable over Kashima et al. (US 20190328208 A1), hereinafter “Kashima,” in view of Gaiduk et al. (US 20190107702 A1), hereinafter “Gaiduk,” and in view of Abe et al. (US 20090225201 A1), hereinafter “Abe.”.
Examiner however agrees with Applicant’s assessment that the applied references, alone or in any combination, fail to disclose or suggest the features defined by Applicant’s claims. Therefore, all claims in this application are in condition for allowance. 
According to Applicant’s arguments, Claim 1 has been amended to clarify that the depth of field extended image is generated by combining different focused parts of respective images in N frames, where the depth of field extended image is generated after controlling a quantity of light emission of illumination light such that quantities of light emission of the illumination light when the images in N frames are captured become equal to each other or performing a correction process of at least one of the respective images such that brightness of the respective images in N frames becomes equal to each other. 
 	Therefore, Abe does not teach or suggest: “after controlling the focus position and controlling the quantities of light emission or performing the correction process, combine the respective images in N frames, each having different focused parts, into a depth of field extended image in one frame by coupling the focused parts with each other, as recited in claim 1.” Kashima and/or Gaiduk do not cure the above-identified deficiencies of Abe. 
Based on the foregoing, it must be concluded that the teachings of the cited references, taken individually or in combination, fail to suggest all the elements of claim 1. 
 	Claim 14 is not obvious over the cited references for at least similar reasons. Claims 2, 3, 6 - 8 and 10 - 12 ultimately depend from and incorporate by reference all the elements of claim 1. Therefore, claims 2, 3, 6 - 8 and 10 - 12 are not obvious over the cited references for at least the reasons discussed above with respect to claim 1. 
 	Withdrawal of the Examiner's rejection of claims 1 - 3, 6 - 8, 10 - 12 and 14 under 35 U.S.C. §103 is thus is granted. Furthermore, new claim 15 is directed to an endoscope system 
Examiner concedes that, since further search of the prior art has produced no other references capable of sustaining the rejections as previously established, all pending claims are therefore patentable. 

Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERTEAU JOISIL whose telephone number is (571)270-7492.  The examiner can normally be reached on 6:30 am - 7:30 pm (flex).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Czekaj can be reached on 571)272-7327. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Berteau Joisil/
Examiner, Art Unit 2487
/Dave Czekaj/             Supervisory Patent Examiner, Art Unit 2487